Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 1 of 68 PageID 1




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

  CERTIFIED COLLECTIBLES GROUP, LLC,
  NUMISMATIC GUARANTY CORPORATION
  OF AMERICA, CERTIFIED GUARANTY                          Civil Action No. 19-CV-1962
  COMPANY LLC and PAPER MONEY
  GUARANTY, LLC,

                 Plaintiffs,

  v.

  GLOBANT, LLC and GLOBANT S.A.,

                 Defendants.

                    COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs Certified Collectibles Group, LLC, Numismatic Guaranty Corporation

  of America, Certified Guaranty Company LLC, and Paper Money Guaranty, LLC

  (collectively, “CCG”), for their complaint against defendants Globant, LLC and Globant

  S.A., allege as follows:

                               PRELIMINARY STATEMENT

         1.    This action arises from the misconduct of international technology firm

  Globant S.A., its U.S. subsidiary Globant, LLC, and a technology firm Globant S.A.

  acquired, PointSource, LLC (“PointSource,” and, together with the Globant entities,

  “Globant”), in botching and then lying about a project to design and implement a new

  enterprise resource planning (“ERP”) software system for CCG, a leader in the

  collectibles industry.
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 2 of 68 PageID 2




         2.    Sarasota-based CCG specializes in the certification, grading, and

  conservation of coins, stamps, paper money, comic books, and other collectibles for

  individual collectors, collectibles dealers, and not-for-profit institutions. Over the last

  decade, CCG has experienced substantial growth, developing a loyal international

  clientele in the burgeoning collectibles market through extraordinary customer service

  and innovative product offerings.

         3.    To increase its efficiencies, support the rapid growth in its domestic and

  overseas operations, and generally move its business to the next level, CCG decided in

  January 2016 to replace its aging legacy computer system with a new ERP solution.

  CCG’s ERP initiative, which was supposed to deliver enhanced automation and

  operational flexibility, was a central component of its growth strategy.

         4.    Recognizing that the demands of its expanding global customer base would

  soon outpace the capabilities of its current technology -- and given the operational risks

  inherent in replacing its core software system -- CCG knew that it had to rely on an

  appropriately skilled and experienced consulting firm to design and implement its new

  software solution. CCG further knew that its new software system would have to be

  customized to support the unique business processes that enable it to provide state-of-the-

  art certification, grading, and conservation services.

         5.    At this time, PointSource, a software technology firm, was engaged by

  CCG’s affiliated company, Certified Guaranty Company, to develop an online order form

  solution for its comic book grading business.




                                                   -2-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 3 of 68 PageID 3




         6.    Seizing upon CCG’s decision to replace its ERP system -- and fully aware

  that a timely and successful ERP implementation was critical to CCG’s strategic business

  plan -- PointSource represented that it had the requisite skills and experience to

  implement a custom business solution for CCG that would not only deliver 100% of the

  functionality of CCG’s legacy system, but also provide enhanced functions, improved

  performance, and scalability to support CCG’s expanding business requirements.

         7.    PointSource then spent five months examining CCG’s business and

  purportedly determining the scope of the project, for which CCG paid it $500,000 in fees.

  Thereafter, PointSource represented that it could design and implement the new ERP

  system within two years, with a “go-live” date of July 2017, for an estimated cost of $1.8

  million. Based on those representations, CCG hired PointSource for the project, which

  began in October 2016.

         8.    PointSource floundered, coming nowhere close to designing and

  implementing the new ERP system. Then, on June 1, 2017, ten months into the project,

  and one month before the go-live date -- with less than 10% of the system partially built -

  - PointSource sold itself to Globant in a $28 million transaction. By the time of that sale,

  CCG had already paid PointSource nearly $1.2 million, or more than 66%, of the $1.8

  million that PointSource had stated the entire project would cost. Globant thereupon

  expressly assumed all of PointSource’s customer engagements and contractual

  obligations, including its agreements with CCG.

         9.    In the months that followed, Globant assured CCG that the implementation

  was on track to deliver a fully functional ERP system. By November 2017, CCG had




                                                  -3-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 4 of 68 PageID 4




  paid and committed to pay all of PointSource’s estimated fees and nearly $500,000 more,

  for a project that was more than a year behind schedule. Acknowledging CCG’s

  frustration with the budget overrun, Globant agreed to complete the project for a “fixed-

  price” pursuant to a statement of work that set a firm go-live deadline.

         10.   The new statement of work required Globant to implement a fully functional

  ERP system for a fixed additional cost of almost $1.5 million, which was later amended

  to $1.8 million. As to the deadline, Globant advised that it needed almost two more years

  to complete the project, and committed to a new go-live date of October 31, 2019.

         11.   CCG agreed to pay Globant these additional fees, and to delay the go-live

  for another two years, based on Globant’s assurances that the project was on track to

  meet the new go-live date for the fixed-fee amount. At no time during the negotiation of

  the fixed-fee agreement did Globant disclose that the ERP solution it inherited from

  PointSource was defectively designed and unable to meet CCG’s requirements, much less

  deliver the heightened efficiencies and automation central to CCG’s strategic plan.

         12.   In fact, at the time it entered into the fixed-fee agreement, Globant knew or

  should have known that it would have to start the project over from scratch because

  PointSource had failed to prepare core design documentation and complete other

  essential deliverables. But Globant concealed that fact, falsely assuring CCG, for months

  on end, that the project was on track for an on-time and on-budget go-live. Stringing

  CCG along with these lies, Globant was able to collect nearly $2.7 million in additional

  fees, consisting of an additional $1.1 million paid to PointSource as a Globant company,

  and almost $1.6 million in additional fees paid to Globant.




                                                 -4-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 5 of 68 PageID 5




         13.   Only after it pocketed the last payment from CCG did Globant finally come

  clean about the true state of the project, demanding another $5 million and insisting it

  would need to move the go-live by almost two more years, to August 2021. Amazingly,

  since entering into the fixed-fee agreement, effective November 2017, Globant has

  accomplished nothing, and has admitted that the project cannot even proceed without

  basic design documents that should have been prepared years ago.

         14.   Had Globant disclosed to CCG in November 2017 that the project would in

  fact cost $8 million in additional fees and take an additional four years to complete, CCG

  would have cancelled the project and proceeded with a different vendor. Instead,

  Globant remained silent, inducing CCG to enter into the contract and to pay nearly $2.7

  million in additional fees, all the while concealing that it would have to start the project

  over from scratch.

         15.   As a result of Globant’s fraud, a project that CCG was told would take a

  year and cost $1.8 million in fees will ultimately take five years and cost almost $10

  million in fees -- a price increase of 455 percent. In the meantime, CCG is now in the

  process of uncovering the full extent of Globant’s performance failures, which include a

  host of deficient project management practices and a defective system design.

         16.   CCG brings this action to recover the tens of millions of dollars in damages

  caused by Globant’s extortionate bait-and-switch. Globant’s scheme -- which was

  approved at the highest levels of Globant’s management -- induced CCG to enter into a

  contract with a fixed-price and a firm deadline, both of which Globant knew full well it

  could not and would not meet. Those damages include not only the fees CCG paid to




                                                   -5-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 6 of 68 PageID 6




  PointSource, Globant, and other third-parties, but also CCG’s internal spend and the loss

  of critical business opportunities foreclosed by Globant’s failure to implement the new

  ERP system.

                                          PARTIES

         17.    Plaintiff Certified Collectibles Group, LLC is a privately-owned Florida

  limited liability company with its principal place of business at 5501 Communications

  Parkway in Sarasota, Florida.

         18.    Plaintiff Numismatic Guaranty Corporation of America (“NGC”) is a

  privately-owned Florida S-corporation with its principal place of business at 5501

  Communications Parkway in Sarasota, Florida.

         19.    Plaintiff Certified Guaranty Company LLC (“CGC”) is a privately-owned

  Florida limited liability company with its principal place of business at 5501

  Communications Parkway in Sarasota, Florida.

         20.    Plaintiff Paper Money Guaranty, LLC (“PMG”) is a privately-owned

  Florida limited liability company with its principal place of business at 5501

  Communications Parkway in Sarasota, Florida.

         21.    Upon information and belief, Globant, LLC is a Delaware limited liability

  company, with its principal place of business in San Francisco, California. Globant, LLC

  is registered to do business in the State of Florida and is a wholly-owned subsidiary of

  Globant España S.A., which is a wholly owned subsidiary of Globant S.A.

         22.    Upon information and belief, Globant S.A. is a global information

  technology and software development firm founded in Argentina and now based in




                                                 -6-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 7 of 68 PageID 7




  Luxembourg, with its headquarters located at 37A, Avenue J.F. Kennedy, L-1855.

  Globant S.A. has offices in eight cities across the United States, including an office

  located at 1001 Brickell Bay Drive in Miami, Florida. Globant S.A. is publicly traded on

  the New York Stock Exchange under the symbol GLOB.

         23.    At all relevant times, each of the defendants was the agent of the other with

  respect to the misconduct alleged herein.

         24.   Upon information and belief, at all relevant times, Globant, LLC and

  Globant S.A. were each an alter ego of the other insofar as there was a unity of interest

  between them -- i.e., they commingled resources, work product, and employees freely,

  and failed to maintain arm’s length relationships, such that they constituted a single

  business enterprise for purposes of providing services to CCG. The commingling of

  resources included the participation of Globant S.A.’s senior leadership team in providing

  CCG with false assurances about Globant’s work and in managing Globant’s overall

  engagement with CCG. Additional jurisdictional contacts are alleged below.

         25.   On or about June 1, 2017, Globant S.A. entered into a definitive stock

  purchase agreement to purchase 100% of the membership interests of PointSource.

  Pursuant to the stock purchase agreement, 100% of the issued and outstanding

  membership interests of PointSource were transferred to Globant S.A.

         26.    By letter dated October 3, 2017, PointSource informed CCG that months

  earlier, in June 2017, PointSource had been acquired by Globant S.A. and that Globant

  S.A. intended to merge PointSource with Globant, LLC. The letter stated that Globant,

  LLC would “assume all of PointSource’s customer and vendor arrangements” and that




                                                  -7-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 8 of 68 PageID 8




  “[t]he terms of the relevant agreements [would] not be impacted. . . .” Additionally,

  Globant sought and received CCG’s written consent to the assignment of CCG’s

  agreements with PointSource to Globant, LLC.

          27.   By Agreement and Plan of Merger, dated November 22, 2017 and filed with

  the Florida Secretary of State (the “Merger Plan”), PointSource merged with and into

  Globant, LLC. Pursuant to the Merger Plan, “all debts, liabilities and duties of each of

  the said domestic limited liability company and other business entity that have merged

  shall thenceforth attach to the surviving limited liability company and may be enforced

  against it to the same extent as if said debts, liabilities and duties had been incurred or

  contracted by it.”

                                JURISDICTION AND VENUE

          28.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

  based on the diversity of citizenship of the parties and because the amount in dispute,

  excluding interests and costs, exceeds $75,000.

          29.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events and omissions giving rise to CCG’s claims occurred in this

  district.

          30.   This Court has personal jurisdiction over Globant, LLC and Globant S.A.

  pursuant to Fla. Stat. § 48.193(1)(a) and/or § 48.193(2) because, inter alia, each

  defendant operates, conducts, engages in, and carries on its business in the State of

  Florida for pecuniary benefit; committed a tortious act within the State of Florida; or

  breached contracts in the State of Florida, and is engaged in substantial and not isolated




                                                   -8-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 9 of 68 PageID 9




  activity within the State of Florida. Alternatively, Globant, LLC also acted as an agent

  for and alter ego of Globant S.A. with respect to the services provided to, and misconduct

  against, CCG.

           31.   Additionally, this Court has personal jurisdiction over Globant, LLC

  pursuant to Fla. Stat. § 48.193(1)(a)(9) and Fla. Stat. § 685.101-102 because the primary

  agreement governing the parties’ contractual relationship contained (1) a Florida choice

  of law provision; and (2) a forum selection clause in which the parties irrevocably (a)

  submitted to the exclusive jurisdiction of the United States District Court for the Middle

  District of Florida or the Twelfth Judicial District in and for Sarasota County, Florida;

  and (b) agreed that such courts shall have exclusive jurisdiction.

                                    FACTUAL BACKGROUND

  A.       CCG’s Business and Its Decision to Implement a New ERP System

           32.   Headquartered in Sarasota, Florida, CCG includes seven of the world’s

  leading expert services companies focused on the certification, grading, and conservation

  of collectibles. Among its member companies are NGC, an industry leader in coin

  grading services, formed in 1987; CGC, an industry leader in comic book, magazine,

  concert poster, lobby card, and vintage photograph grading services, formed in 2000;

  PMG, an industry leader in paper money grading services, formed in 2005; ASG

  (Authenticated Stamp Guaranty), a stamp grading service, formed in 2017; and CAG

  (Collectibles Authentication Guaranty), the newest member of CCG, formed in 2018, and

  providing services to preserve the authenticity and provenance of memorabilia and estate

  items.




                                                  -9-
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 10 of 68 PageID 10




              33.   “Grading” refers to the process of ascertaining and certifying the

   authenticity, quality, and condition of a collectible using established industry standards.

   Grading is a critical factor in determining the value of a collectible. CCG’s employees

   include dozens of the world’s most experienced and respected experts in authenticating,

   and assigning a grade to, all manner of coin, stamp, paper money, comic books, and other

   collectibles, ranging in value from relatively insignificant sums to tens of millions of

   dollars.

              34.   Since its inception, CCG has graded 43 million coins, 4 million notes, and 5

   million comic books, magazines, and posters. The majority of CCG’s business comes

   from several thousand dealers that utilize CCG’s grading services. As the international

   market for different collectibles has grown substantially over the last decade, CCG has

   seized on opportunities to expand, both in the United States and abroad, particularly in

   China, where the collectibles market has soared in recent years. CCG has also

   experienced rapid growth in Germany, Hong Kong, South Korea, Singapore, Japan, the

   Netherlands, the United Kingdom, Thailand, and Malaysia. CCG now has annual

   revenues over $80 million, and employs approximately 265 employees at its Florida

   headquarters and nearly 100 people in its overseas offices.

              35.   CCG’s success has been fueled in large part by its singular focus on and

   commitment to delivering consistent standards, prompt turnaround time, and superior

   customer service -- all of which depend on an appropriately functioning software system.

   To sustain, expand, and accelerate the trajectory of the customer, revenue, and profit




                                                     - 10 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 11 of 68 PageID 11




   growth it was experiencing, it was imperative that CCG upgrade its decades-old and

   outmoded software system.

          36.   That software, known as “The Next Level” and developed by Megasys, Ltd.

   (“Megasys”), was programmed in an older language known as ProIV. In addition to the

   inherent limitations of that platform in terms of scalability and functionality, another risk

   loomed: there are only a handful of consultants proficient in ProIV capable of supporting

   CCG’s legacy system, let alone modernizing it to handle CCG’s expanded product

   offerings, higher transaction volumes, and the language and currency requirements

   stemming from CCG’s overseas expansion. As a result, replacing CCG’s aging legacy

   system with a new and more robust ERP system became a mission-critical initiative.

   B.     PointSource’s Campaign to Land the Project

          37.   At or about the same time that CCG decided to replace its legacy software

   system, two of its member companies, NGC and CGC, had engaged PointSource, a

   software consulting and development firm, for discrete technology projects, including the

   development of an imaging service application (the “NGC Imaging App”) and an online

   invoice/order form (the “CGC Online Form”).

          38.   In or about February 2016, PointSource’s Chief Executive Officer, Chris

   Hugill, and Lab Technology Officer, Aaron Shook, approached CCG’s management,

   including its Chief Executive Office, Steven Eichenbaum, and its Senior Vice President

   of Sales and Marketing, Max Spiegel, to request that CCG engage PointSource to lead the

   design and implementation of the new ERP system.




                                                   - 11 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 12 of 68 PageID 12




          39.    In its campaign to be selected to design and implement the new system,

   PointSource repeatedly assured CCG that it knew CCG’s unique business requirements

   and that its consultants had the skills and experience “to ensure that the new ERP system

   accomplishes everything necessary to take CCG to the next level.”

          40.    In making these representations, PointSource highlighted the urgency by

   which CCG needed to upgrade its software, noting that CCG was “growing at a pace that

   is outgrowing the technology currently used” to operate its core business. In fact,

   PointSource neatly summed up the objectives of CCG’s software upgrade project as

   follows:

                a. Provide configurable options for CCG to allow quick deployments to

                   manage its changing processes and services without requiring the

                   assistance of an outside vendor;

                b. Streamline CCG’s business operations with an updated user interface and

                   reduce overhead;

                c. Enable better business decisions by providing access to real-time data and

                   robust reporting metrics;

                d. Allow better management of customer relations;

                e. Drive efficiencies in accounts payable and accounts receivable processing;

                   and

                f. Lower delivery timelines and costs.

          41.    Even as it recognized that CCG’s business was “unique,” PointSource

   minimized the complexity of the ERP implementation, assuring CCG, among other




                                                  - 12 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 13 of 68 PageID 13




   things, that “the core financial piece of the business is standard to other businesses.”

   Hugill, who led the PointSource sales effort, repeatedly represented that the

   implementation would be “easy” for PointSource to deliver based on the skills and

   experience of the PointSource consultants he would assign to the project. PointSource’s

   pre-contract sales materials recognized that “some customization” would be necessary,

   that a large portion of CCG’s business relied on providing grading services, and that the

   software solution required flexibility “to ensure customers are getting the level of service

   they [have] come to expect for their business.”

          42.    From the outset of its pre-contract interactions with CCG and throughout the

   months-long sales cycle and pre-contract due diligence meetings and exchange of

   information, beginning in or about February 2016 and culminating in agreements

   between the parties in October 2016, CCG emphasized three primary points that

   purportedly would guide CCG’s design and implementation strategy. These points,

   which PointSource stressed at formal sales presentations, informal meetings, and on

   phone conversations, included the following:

                a. CCG’s own employees lacked the experience, knowledge, or expertise to

                   perform the project by themselves, and would need to rely on

                   PointSource’s qualified resources to deliver the implementation.

                b. Because CCG’s business model depended on continued growth and

                   expansion, both geographically and in its service lines, it was imperative

                   that the new ERP system could scale globally and be easily configured by




                                                   - 13 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 14 of 68 PageID 14




                   business users to adapt to changing business requirements and new

                   products and services.

                c. CCG could not tolerate a software roll-out that would negatively impact

                   its exacting operational standards and impeccable customer service. As a

                   result, the new system would have to deliver 100% of the functionality

                   available in CCG’s legacy system, and would have to be “at least as fast as

                   PROIV is at performing all functions,” both in the United States and

                   abroad. The importance of this requirement could not be overstated: while

                   CCG needed a new ERP system that could seamlessly scale and integrate

                   with its expanding domestic and foreign operations, CCG could not afford

                   to take a technological step back. The new ERP system therefore had to

                   deliver all of the functionality of its legacy system, plus new features,

                   scalability, and flexibility for continuous upgrades.

          43.    Beginning in February 2016 and through July 2016, PointSource

   purportedly engaged in five months of due diligence to evaluate and analyze CCG’s

   business processes to enable it to make informed decisions about how to design both the

   new ERP system and the overall systems-related architecture in which the new ERP

   system would reside. In this context, “systems architecture” refers to the components of

   the overall computer system that would be used to run CCG’s business, including the

   new ERP platform, any CCG legacy software systems that might remain in use, and other

   software systems that would be used to support, for example, CCG’s accounting, pricing,

   or other business processes.




                                                   - 14 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 15 of 68 PageID 15




          44.   PointSource referred to this due diligence work alternatively as the “ERP

   Evaluation” phase or the “Deep Dive,” and charged CCG $500,000 to perform this work.

   During this period, PointSource led due diligence meetings with CCG employees at

   CCG’s Sarasota headquarters, discussing the details of CCG’s core business processes

   and functional requirements. In information gathering sessions with CCG, PointSource

   officials, including Hugill, Shook, and a Senior Business Analyst, Ron Reed, purported to

   immerse themselves in, among other things, the business processes that CCG uses to

   obtain and process customer orders, invoice customers, obtain, manage, and track

   inventory, and perform its various grading, certification, encapsulation, and other

   services.

          45.   Throughout the ERP Evaluation period, PointSource provided assurances

   that it would encounter “no issues” in designing and implementing an ERP solution

   capable of delivering all of the functionality CCG needed to operate its business.

   PointSource represented that not only would its new ERP solution provide all of the

   required functionality, but that it would do so “faster, both from performance and

   usability standpoints,” than CCG’s legacy system.

          46.    Following its five-month Deep Dive, PointSource prepared and presented

   CCG with a business requirements specification document (“BRD”) that captured CCG’s

   business processes. As described by Shook, the BRD was “intended to be [the] reference

   to all the requirements that a new ERP system would need to achieve in order for [CCG]

   to run its business” both today and in the future.




                                                  - 15 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 16 of 68 PageID 16




          47.    PointSource further represented that the new ERP system would have

   “configuration flexibility” and the power to deliver new products and services with a

   guided user interface to give CCG “the continued ability to grow at the rate they have

   been accustomed to for years.”

          48.    PointSource also represented that the new ERP system would reduce labor

   costs by streamlining CCG’s business operations, enabling users to bypass the current

   process of navigating through multiple complex screens to quickly access information.

          49.    After the Deep Dive, in addition to the BRD, PointSource also prepared and

   presented to CCG a roadmap document, referred to as the “Roadmap,” which set forth

   PointSource’s plan for implementing the new ERP system. The Roadmap indicated that

   PointSource would design and code a partially customized solution that would integrate

   with, among other components, third-party software applications licensed from

   SalesForce.com, Inc. and FinancialForce.com, Inc., which would operate CCG’s pricing

   and accounting/inventory processes, respectively.

          50.    PointSource’s plan was for CCG to migrate off its legacy system using a

   sequenced approach whereby certain applications would go live in different phases of the

   project, with CCG’s legacy system components being gradually integrated with the new

   ERP system.

          51.    PointSource represented that the fully implemented ERP system would go

   live within two years, with a July 2017 go-live date. PointSource estimated that the fees

   for its work on the project, including the integration with SalesForce.com and

   FinancialForce.com, would be $1.8 million.




                                                 - 16 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 17 of 68 PageID 17




          52.   In good-faith reliance on PointSource’s representations (as reflected in,

   among other documents, the BRD and the Roadmap, for example) about its purported

   skills and experience and the suitability of the new ERP system for CCG’s business

   processes, CCG engaged PointSource to implement the new ERP system (the “Project”),

   and the parties signed a contract known as the Master Software Development Agreement

   (the “MSDA”). A copy of is the MSDA is attached hereto as Exhibit A.

          53.   The MSDA, effective October 1, 2016, provided the general terms

   governing the parties’ contractual relationship and contained specific representations

   concerning, among other things, PointSource’s performance obligations.

          54.   Pursuant to the MSDA, in Section 4, PointSource was required to “design,

   develop, create, test, deliver, install, configure, integrate, customize, and otherwise

   provide and make fully operational Software as described in the Business Requirements

   Specification [BRD], Roadmap, and each Statement of Work on a timely and

   professional basis[.]”

          55.   In Section 2.3, PointSource further acknowledged and agreed that “time is

   of the essence” with respect to its obligations thereunder, and that timely performance

   was “strictly required.”

          56.   The MSDA also imposed explicit obligations on PointSource to deploy a

   team of appropriately skilled and experienced consultants to work on the Project. Section

   6 required that the “Developer Project Manager” have the “requisite authority, and

   necessary skill, experience, and qualifications, to perform in such capacity” and further




                                                   - 17 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 18 of 68 PageID 18




   provided that PointSource “shall provide all Services and Work Product hereunder in a

   timely, professional, and workmanlike manner[.]”

          57.   In the same vein, in Section 17.2(a) of the MSDA, PointSource explicitly

   warranted that “it will perform all Services in a professional and workmanlike manner in

   accordance with best industry standards and practices for similar services, using

   personnel with the requisite skill, experience, and qualifications, and shall devote

   adequate resources to meet its obligations under this Agreement.”

          58.   The MSDA contained an extremely broad provision as to the recoverable

   damages in the event of a dispute between the parties. Section 19 provided that the

   “parties explicitly agree” that all forms of recoverable damages would be available to

   CCG, including “consequential, incidental, indirect, exemplary, special, or punitive

   damages.” This provision supplemented a separate provision, Section 23.11, allowing for

   the recovery of liquidated damages for three specific breaches related to (1)

   PointSource’s failure to cause a buyer to take assignment of the contract; (2) “repeated

   failure of Acceptance Tests”; and (3) failure to “deliver all Work Product as

   contemplated in the Business Requirements Specification and the Roadmap[.]”

          59.   Section 23.19 of the MSDA allowed for the recovery of attorneys’ fees and

   court costs by the prevailing party.

          60.   The MSDA also contained explicit provisions entitling CCG to (1) various

   credits towards fees (Section 12.4); (2) hold back 10 percent of fees until such time as

   CCG was no longer reliant on its legacy system (Section 13.1(a)); and (3) set off, at any

   time, any amount owing to it under the contract against any amount payable (Section




                                                  - 18 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 19 of 68 PageID 19




   13.4). Further, Section 13.2(b) provided that “Developer shall continue performing its

   obligations in accordance with th[e] Agreement notwithstanding any such [fee] dispute or

   actual or alleged nonpayment that is the subject of the dispute, pending its resolution.”

          61.   In addition to the MSDA, the parties entered into four statements of work

   (each an “SOW”), along with associated amendments and change requests, all of which

   were governed by the MSDA and all of which further detailed the work to be performed

   during the phased implementation.

   C.     PointSource’s Performance Failures, Globant’s Acquisition of PointSource,
          and Globant’s Fraudulent Scheme to Extract Millions More in Fees

          62.   Soon after the parties signed the first SOW, on or about October 10, 2016,

   PointSource began its work on the Project. Only two months later, PointSource conceded

   that it had to scrap its planned design, in which the new ERP system was to be integrated

   with the legacy system’s Oracle database. On December 12, 2016, Megasys, the

   developer of CCG’s legacy ProIV system, advised that under its contract with Oracle, the

   Oracle database could only be used in conjunction with Megasys-developed software,

   and that third-party applications were prohibited from directly accessing the database.

          63.   Had PointSource conducted appropriate due diligence and taken basic steps

   to validate its proposed design from the outset, it would have been aware of this issue and

   would have been able to formulate a different design before the Project even began.

   Instead, PointSource was forced to come up with a different integration strategy to

   accomplish the phased implementation of the new ERP system.

          64.   This lapse by PointSource led to a four-month delay under the Project

   timeline, forcing the parties to enter into a second SOW to ensure that there was




                                                  - 19 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 20 of 68 PageID 20




   sufficient time for PointSource to complete planned tasks. The completion of other tasks

   had to be postponed to a later Project phase. This change in integration approach also

   required that CCG pay additional database management fees to Megasys and engage an

   additional vendor, at significant cost, to accomplish the transfer of customer and other

   business data from the legacy system to the new ERP system.

          65.   More delays would follow. The first (and only) module that PointSource

   delivered -- in August 2017, some nine months into the Project -- was a grading screen.

   Grading screens are among the most fundamental components of CCG’s business, as they

   are the site where CCG’s experts undertake their skilled analysis and use a set grading

   scale to assign quantitative values to collectibles. Such grading services comprise

   approximately 95% of CCG’s business.

          66.   The grading screen that PointSource designed and delivered was completely

   unusable, as it failed to connect with or access the collectible data on CCG’s legacy

   ProIV system. In other words, graders could not populate the screens with critical

   collectible-identifying information, rendering the screens useless for the grading process.

   Thereafter, PointSource spent months attempting to correct this defect but was never able

   to deliver the required grading screen functionality.

          67.   In the face of these problems and ongoing delays, PointSource provided

   repeated assurances that the Project was not at risk. But CCG became increasingly

   concerned that the Project was far behind schedule, that PointSource had made minimal

   or no progress on key Project deliverables, and that more than two-thirds of the Project




                                                  - 20 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 21 of 68 PageID 21




   budget (nearly $1.2 million out of $1.8 million) was already expended, with less than

   10% of the new ERP system developed.

          68.   In light of the delays, the poor quality of the few deliverables received, and

   the alarming variance to the budget, on or about August 21, 2017, CCG demanded that

   PointSource conduct an onsite review to assess the state of the Project and present a

   detailed strategy for completing it.

          69.   The parties met at CCG’s Sarasota headquarters on September 29, 2017. At

   that meeting, Hugill and Reed provided assurances to Eichenbaum, Spiegel, and CCG’s

   Director of Information Technology, Brad Westover, that PointSource would dedicate

   additional offshore resources to keep the Project on track and provide regular Project

   status updates. Hugill also agreed to schedule another on-site meeting to take place

   approximately one month later.

          70.   Less than one week after the September 29 meeting, in an October 3, 2017

   letter to CCG, PointSource announced that it had been acquired by Globant S.A., an

   international technology company run primarily out of Argentina. PointSource advised

   that all of its contractual obligations, including its agreements with CCG, had been

   assumed by Globant.

          71.   Globant’s acquisition of PointSource was of concern to CCG, whose

   mission-critical ERP project was now in the hands of a large multinational company,

   about which CCG knew nothing, and whose corporate profile was markedly different

   than that of PointSource. Whereas PointSource was a small, privately-held company

   with approximately 80 employees, was headquartered in Raleigh, North Carolina, and




                                                  - 21 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 22 of 68 PageID 22




   routinely serviced clients of CCG’s size (all of which were attributes that CCG wanted in

   its ERP vendor), Globant was a huge, publicly traded company with more than 6000

   employees working in 12 countries, was headquartered outside of the United States, and

   routinely serviced clients far bigger than CCG, on projects that were more lucrative for

   Globant than CCG’s ERP project.

          72.      To assuage those concerns, PointSource and Globant took pains to

   emphasize that the terms of the parties’ agreements would not be impacted at all by the

   Globant acquisition, and that Globant would provide PointSource’s customers with

   “quality and partnership.” Based on these written representations by PointSource and

   Globant in the October 3, 2017 joint letter, CCG countersigned that letter, providing

   written consent to the assignment to Globant of all agreements CCG had with

   PointSource.

          73.     Thereafter, PointSource and Globant intensified their assurances that

   Globant had the ability and intention to deliver the Project as planned and scheduled. On

   or about November 21, 2017, at a meeting at CCG’s Sarasota headquarters attended by

   Hugill and Reed, CCG expressed its concerns over PointSource’s delays and missed

   deadlines, its failure to deliver any usable component of the ERP system, its lack of an

   overall project vision and implementation plan, and the ballooning variance to the budget.

          74.     In response, Hugill and Reed recognized that CCG had lost confidence in

   PointSource’s performance, and assured CCG that Globant would take corrective actions

   to put the Project “back on a path to success.” In a revised, high-level plan to complete

   the Project, Globant acknowledged that, notwithstanding the “time is of the essence”




                                                  - 22 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 23 of 68 PageID 23




   clause, it would have to once again postpone the go-live, this time to the second quarter

   of 2019 -- representing almost a two-year slippage from the original Project schedule,

   which had set the go-live at July 2017.

          75.   CCG thereupon demanded that Globant agree to a fixed-fee and firm

   deadline to complete the Project and deliver a fully-functioning ERP system. Globant

   responded by agreeing to a firm October 31, 2019 go-live date, and proposing a fixed-

   price of $1,465,000.

          76.    That agreement was memorialized in a “Fixed Price” SOW

   (#0060h000016KDzS), referred to as “SOW #3.” A copy of SOW #3 between Globant

   and CCG is attached hereto as Exhibit B. This fixed-fee contract, which went into effect

   on November 1, 2017, was signed by CCG on June 28, 2018 and countersigned by

   Globant the following day.

          77.   Setting an October 31, 2019 deadline for Globant to complete all of the

   remaining deliverables, SOW #3 defined the “agreed upon scope” as that set forth in

   “categories” (described in the SOW) and in a requirements traceability matrix appended

   to the SOW. A “requirements traceability matrix” is a common ERP document intended

   to capture all of a client’s functional requirements to ensure that the ERP system is

   appropriately tested and validated and will, upon go-live, support the client’s business

   processes.

          78.   The fixed-fee amount in SOW #3, $1,465,600, was amended three times by

   mutual agreement, on or about March 22, June 25, and July 23, 2018. Those

   amendments, and accompanying change orders for the additional work to be performed,




                                                  - 23 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 24 of 68 PageID 24




   increased the total Project cost to $1,820,722. SOW #3 also set a payment schedule,

   commencing with the first monthly payment to Globant in November 2017 and

   concluding with the last payment, as amended, at the end of November 2018 -- in other

   words, one year before the go-live date.

          79.   SOW #3 also contained a provision concerning the software implementation

   methodology that Globant would use to guide and structure its work. A “software

   implementation methodology” refers to a set of practices intended to ensure that a

   software implementation project unfolds pursuant to a systematically structured and

   efficient approach that focuses on, among other things, project planning, validating work

   product, and identifying and mitigating project risk. SOW #3 required Globant to use the

   Agile methodology, which relies on incremental, iterative work sequences that are

   commonly known as “sprints.”

          80.   Reflecting the importance of the October 31, 2019 go-live date and the

   criticality of the MSDA’s “time is of the essence” provision, SOW #3 stated that the

   Agile methodology would give the Globant team the “flexibility to react to shifting

   priorities without shifting the deadline or adding additional resources” -- in other words,

   without impacting the fixed-fee or the firm October 31, 2019 go-live date.

          81.   As the months passed following Globant’s acquisition of PointSource, CCG

   became concerned that Globant was insufficiently focused on the Project, and was

   starving it of consulting resources. Those concerns arose in part because, over time,

   Globant shuffled personnel onto and off of the Project, and came to rely largely on a team

   of consultants working remotely from Belarus. At no time during the entire Project did




                                                  - 24 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 25 of 68 PageID 25




   PointSource or Globant comply with the contractual requirement, set forth in MSDA

   Section 6.2, that required it to “maintain the same Developer Project Manager throughout

   the term of [the applicable] Statement of Work” and assign a Project Manager who was

   “located in Florida.”

          82.   The revolving door of Globant consultants severely disrupted the Project in

   that, among other things, (a) it deprived CCG of the few Globant personnel who had

   gained some familiarity with and understanding of CCG’s business processes, interfaces,

   and legacy systems; and (b) resulted in incomplete and ineffective training of

   replacement consultants, delays in Project tasks, and inferior work product, as various

   tasks were not performed and monitored by the same person from beginning to end, or

   even for substantial periods of time. And, because the departures of Globant personnel

   were often sudden and abrupt, the Project consistently was set back by the loss of critical

   knowledge that was not properly transferred.

          83.   Significantly, the first time that senior Globant officials began to show any

   interest in the Project was in or about November 2018 -- which just happened to coincide

   with the last installment payment (for $43,742 in fees) under the fixed-price SOW #3. In

   other words, no sooner did Globant realize that it would not be receiving additional fees -

   - that the money spigot was, by the terms of the contract, being shut off -- than it

   dispatched a senior leadership contingent to meet with CCG’s executives. But as it

   turned out, Globant’s newfound interest in CCG had nothing to do with taking steps to

   ensure delivery of a fully functioning ERP solution by the October 31, 2019 go-live date.




                                                  - 25 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 26 of 68 PageID 26




   Rather, Globant’s sudden charm offensive had a very different purpose: to extort

   additional fees from CCG.

          84.   On November 26, 2018, Globant S.A.’s Executive Vice President & General

   Manager of the U.S. East Region, Alejandro Scannapieco, arrived at CCG’s Sarasota

   offices to introduce members of the Globant Project team. Scannapieco was the former

   Chief Financial Officer of Globant and was “responsible for Globant’s business

   operations and strategic growth in the [U.S. East] region.” Scannapieco was

   accompanied by Globant officials Maximiliano Herrera (Vice President of Technology),

   Gabriel Dominguez (Senior Technology Director), and Javi Rodriguez (Senior Delivery

   Director). Eichenbaum, Spiegel, and Westover attended the meeting from CCG, along

   with CCG’s Vice President of Operations and Technology, Sam Yochem. Hugill also

   attended the meeting.

          85.   During the meeting, the CCG attendees sought assurances that Globant’s

   work was on track for an October 31, 2019 go-live. Globant provided those assurances.

   In the course of the discussions, both Hugill and Scannapieco acknowledged -- as they

   had to, based on the plain, unambiguous language of SOW #3 -- that Globant was

   working pursuant to a fixed-fee arrangement for completion of the Project.

          86.   Thereafter, Hugill provided written assurances confirming that Globant

   would complete the Project for the agreed-upon fixed-fee. Hugill acknowledged that the

   parties “agreed to a top line number” in SOW #3 which would be “budgeted over the

   remaining months of the SOW’s term,” even if that meant that Globant would be working

   at a loss to deliver the ERP system. Hugill further assured CCG that upon Globant’s




                                                - 26 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 27 of 68 PageID 27




   completion of SOW #3, CCG would obtain an ERP solution providing all of the

   functionality available in the legacy ProIV system.

          87.   In a follow-up to the November 26, 2018 meeting, on December 17, 2018,

   the parties held a conference call during which Globant reiterated its commitment to

   deliver the ERP system in accordance with SOW #3. In addition to the Globant officials

   who attended the onsite meeting the previous month, additional Globant participants on

   the call included David Acomb (Managing Director) and Timothy Ramsey (Executive

   Vice President/Managing Director of Sales and Client Services).

          88.   The interactions in November and December 2018, described above, gave

   CCG some degree of comfort that the Project was on track for an October 31, 2019 go-

   live, and that Globant was fully vested in ensuring a successful on-time and on-budget

   launch of the new system. But that comfort was short-lived because, several weeks later,

   in early January 2019, Globant started to stick up CCG for more fees.

          89.   On January 8, 2019, Hugill and Acomb, the Project’s new engagement

   manager for Globant, met with CCG’s Eichenbaum and Spiegel at CCG’s Sarasota

   offices to demand that CCG pay an additional $1 million in fees. Globant was candid in

   explaining the rationale behind its extortion: because SOW #3 was a fixed-fee contract,

   Globant was losing money on the CCG engagement and feeling “financial strain” that it

   wanted to offload onto CCG. Outrageously, Acomb complained that because CCG had

   already paid all of the required fees under the contract -- i.e., because CCG had pre-paid

   in full, even though Globant had ten more months of work to perform to reach the

   October 31, 2019 go-live -- Globant was uncomfortable having to work without




                                                  - 27 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 28 of 68 PageID 28




   generating ongoing revenue. The fact that Globant had demanded the pre-pay

   arrangement, and that CCG had fully met its payment obligations under the precise terms

   of the contract, was of no moment to Globant, which insisted on obtaining more fees.

           90.   As part of its proposal to extract more fees out of CCG, Globant said it

   would perform additional work to add functionality to software platforms that CCG used

   for two divisions not part of the ERP project. When CCG expressed surprise at Globant’s

   demand for more revenue, Acomb tried to assuage CCG by explaining that it would only

   take an additional $1 million “to help get us through the situation,” and that he needed to

   “go back and report to Globant that future revenue from CCG would be forthcoming.” In

   the course of making this demand, Acomb acknowledged that Globant was required to

   deliver a fully functional ERP system by October 31, 2019, and he committed to doing

   so.

           91.   Several weeks later, the full scope of Globant’s extortion scheme began to

   emerge when Globant stunned CCG with the revelation that Globant would not proceed

   with critical software development work unless it received additional fees to prepare

   design documents, which Globant referred to as “Product Development Documents,” or

   PDDs.

           92.   On January 24, 2019, during a Project status call, Globant’s then Project

   Manager, Adrienne Bryant, and Reed first raised the issue of PDDs to Spiegel and

   Yochem. Bryant and Reed advised that in order for the Globant team to build out the rest

   of the ERP system, it would have to prepare the PDDs.




                                                  - 28 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 29 of 68 PageID 29




          93.   CCG did not realize it at the time, but in fact the PDDs that Globant

   referenced were basic design documents, that should have been prepared, in accordance

   with standard ERP implementation practice, much earlier in the Project. These design

   materials are foundational documents that must be prepared before the ERP system is

   coded to ensure that the consultants are developing a system that appropriately captures a

   client’s functional requirements.

          94.   Such design documents are fundamental components of an ERP

   implementation, as they necessarily guide and inform not only the design of an ERP

   system, but also, among other things, the coding and testing of an ERP system, the

   overall systems architecture (of which the ERP system is one piece), and the interfaces

   that must be designed and built to enable the ERP system to pass data to, and receive data

   from, other system components.

          95.   Globant’s revelation in January 2019 -- more than two years after the

   Project began in October 2016 -- that it needed to prepare such design documents

   constituted a stunning admission that the entire Project essentially had to be started from

   scratch. Globant fully admitted that without the PDDs, it could not proceed with further

   development (i.e., coding) work. Even worse, Globant later demanded that CCG pay

   Globant an additional $250,000 for its preparation of the PDDs -- falsely (and absurdly)

   claiming they were “outside the scope” of SOW #3.

          96.   Again, because CCG was unfamiliar with ERP practice, it did not at the time

   of Globant’s admission appreciate the full implication of what Globant had at long last

   disclosed -- namely, that the prior two years of work on the Project, first by PointSource




                                                  - 29 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 30 of 68 PageID 30




   and then by Globant, was a complete waste of time and money. By this point in time,

   CCG had already paid $4,561,380 for the Project, including $2,970,950 to PointSource

   and $1,590,430 to Globant. Globant’s acknowledgement that it needed to start working

   on PDDs in January 2019 necessarily meant that for nearly $4.6 million in fees, CCG had

   received literally nothing of value -- that the Project had to start all over again, from

   scratch.

          97.   At the time of Globant’s admission that it needed to create the kind of

   fundamental design documents that should have been created more than two years prior,

   Globant had already been working on the Project for nearly 15 months, and, as noted, had

   already pocketed nearly $1.6 million in fees, in addition to the over $1.2 million in fees

   paid to PointSource as an acquired Globant company. That means that for that entire

   period of time -- day after day, week after week, and month after month, as it was all the

   while taking CCG’s money -- Globant fraudulently concealed from its client CCG that

   the Project was in complete shambles, that PointSource had violated a core requirement

   of implementing ERP by not preparing basic design documents, and that, without those

   basic documents, the Project would never deliver a fully functional ERP system. Globant

   only came clean, and finally advised CCG that the Project could not proceed without

   design documents, shortly after the last Project payment became due under SOW #3.

   Globant thus squeezed every last dollar out of CCG under the contract, knowing full well,

   but concealing, that the Project was in fact an unmitigated disaster. Then and only then,

   after it obtained nearly $4.6 million from CCG, did Globant reveal that neither it nor




                                                   - 30 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 31 of 68 PageID 31




   PointSource had prepared critical design documents, without which the Project could not

   continue.

           98.    Had Globant not engaged in this egregious fraud -- in other words, had

   Globant disclosed, soon after acquiring PointSource, that PointSource had not prepared

   appropriate design documents without which the Project could not continue -- then CCG

   could have made an informed decision about how it should proceed and how it should

   spend its money. After Globant’s acquisition of PointSource and its assumption of the

   Project, even a cursory evaluation and review of Project documentation would have

   revealed the absence of appropriate design documents and the fact that the Project was in

   fact in dire straits.

           99.    At that point in time, before SOW #3 was ever signed, Globant should have

   told CCG the truth -- it should have disclosed to CCG that without appropriate design

   documents, the Project was entirely at risk and would need to be re-scoped and restarted.

   Globant should have formulated a new Project schedule and a new fixed-fee amount that

   took into account, and factored in, the need to prepare key design documents, or PDDs as

   Globant called them.

           100. Had Globant done so, CCG would have known the true facts, and therefore

   would have been able to make an informed decision about whether it wanted to proceed

   with the Project at all; whether it wanted to replace the entire legacy PointSource team

   with a different team of Globant consultants; whether it wanted to put the Project on hold

   and obtain input and advice from another consulting firm or firms; or whether it wanted

   to demand a refund of all the $1,698,000 in fees it had paid PointSource, and/or




                                                  - 31 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 32 of 68 PageID 32




   commence litigation to recover those fees and any other damages it had sustained up to

   that point in time.

           101. By concealing from CCG the true state of the Project and PointSource’s

   lapses, Globant deprived CCG of the opportunity to make informed decisions about these

   issues. Indeed, Globant not only concealed the truth from CCG, but affirmatively

   misrepresented to CCG that the Project was on track for an October 31, 2019 go-live, and

   that the remaining work necessary to reach that go-live would require no more than

   $1,820,722 in additional fees. Based on Globant’s fraudulent assurances and

   concealment and omissions of the truth, Globant fraudulently induced CCG’s consent to

   the assignment of the MSDA and related agreements, and fraudulently induced CCG into

   entering into SOW #3, continuing the Project with Globant, and continuing to pay

   Globant fees.

           102. What makes Globant’s fraudulent conduct even more malicious and

   reprehensible is that the negotiations between CCG and Globant over SOW #3 played out

   over the course of eight months. That meant that Globant had more than ample time to

   get up to speed about the Project’s deficiencies and the PointSource team’s performance

   failures -- including that there were no PDDs -- and make appropriate disclosure to CCG

   about the true state of affairs.

           103. Soon after the January 24, 2019 call with Bryant, Globant advised CCG that

   Acomb had been removed as the Project’s engagement manager and that Ramsey would

   be managing the account going forward. Thereafter, on February 11, 2019, Ramsey met

   with Eichenbaum at CCG’s Sarasota offices to reiterate Globant’s sob story -- that




                                                - 32 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 33 of 68 PageID 33




   notwithstanding the plain and unambiguous terms of SOW #3, Globant needed to

   generate more money on the Project. Ramsey advised that Globant was “in a difficult

   spot” because, as a result of the fixed-fee agreement, the Project was a money-loser for

   Globant. Cruelly concealing that the Project would have to be started from scratch -- and

   ignoring that it was most certainly CCG, not Globant, that was “in a difficult spot” --

   Ramsey amped up Globant’s extortion. He threatened to stop work on the Project unless

   CCG turned the revenue spigot back on and paid Globant more fees.

          104. Even as CCG was shocked by Globant’s demand for more fees, CCG was

   also concerned that if Globant abandoned the Project, CCG would have to find a

   replacement vendor, which would no doubt demand substantial fees just to get up to

   speed on the Project, much less start working on it. Again, at this point in time, lacking

   technical ERP experience, CCG did not appreciate that the absence of PDDs required a

   do-over of the entire Project.

          105. Moreover, even as it demanded more fees and restarting the revenue stream,

   Globant (at least by this point) had not backed away at all from completing the Project by

   October 31, 2019. To the contrary, Globant had repeatedly reassured CCG that the

   Project was on track to meet the October 31, 2019 go-live. Accordingly, though under no

   obligation to do so, Eichenbaum offered to pay Globant an additional $750,000 in fees,

   contingent, of course, on the delivery of a fully functional ERP system by the October 31,

   2019 deadline. Eichenbaum made this offer to keep Globant from walking off the

   Project. Ramsey agreed to consider Eichenbaum’s offer.




                                                  - 33 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 34 of 68 PageID 34




          106. Globant subsequently responded by intensifying its extortion scheme and by

   continuing to fraudulently conceal the true facts. Two weeks later, in a February 20,

   2019 email, Ramsey sent Eichenbaum two draft SOWs that would have required CCG to

   pay Globant an additional $970,000 in fees for work that was already covered by SOW

   #3. To add insult to injury, one of the proposed SOWs sought to reduce the scope of

   work set forth in SOW #3 -- that is, delivery of a fully functional ERP system -- and

   remove any deadline for the completion of the Project.

          107. Approximately one week later, in a February 28, 2019 email, Eichenbaum

   reiterated his offer to make a single additional payment upon Globant’s successful

   completion of the Project and delivery of the new ERP system “by the end of the year.”

   Eichenbaum also clarified that CCG’s offer to pay Globant $750,000 to complete the

   Project would be reduced by the $125,000 outstanding credit that Globant owed to CCG

   under Section 12.4 of the MSDA and the $26,274 overcharge in Globant’s October 2018

   invoice that CCG had previously paid. Eichenbaum further rejected both of the proposed

   SOWs, and reminded Globant that the parties’ rights and obligations under the MSDA

   and SOWs of course remained in full force and effect.

          108. Globant, however, scoffed at the binding contracts it had signed. In

   subsequent calls and letters, Globant threatened that the “October date” was at risk unless

   the parties came up quickly with a path forward. In a March 20, 2019 call with

   Eichenbaum, Ramsey issued yet another threat that Globant would unilaterally put the

   Project on hold.




                                                 - 34 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 35 of 68 PageID 35




          109. By this point in time, CCG was exceedingly nervous that Globant would

   abandon the Project. From CCG’s perspective, a replacement vendor would not only be

   cost-prohibitive but high risk, given that the legacy PointSource consultants had designed

   the system, making the necessary knowledge transfer to a new vendor untenable.

   Therefore, on April 4, 2019, CCG convened a conference call with Globant to try to

   resolve the stalemate and get the Project back on track.

          110. On that call, Globant again reiterated that it needed to generate PDDs before

   it could continue with further work under SOW #3. And, once again adding insult to

   injury, Ramsey advised that Globant would not prepare the PDDs unless CCG paid it

   another $250,000 in fees. That was tantamount to yet another Globant threat to quit the

   Project, given that Ramsey emphasized that only upon completion of the PDDs would

   Globant be in a position to even estimate the cost and effort required for Globant to

   complete the Project. Globant ended the call with a final ultimatum: CCG would either

   pay $250,000 for the PDDs, or Globant would stop working.

          111. In an April 8, 2019 letter, CCG responded to Globant’s threat and extortion

   scheme by putting Globant on notice that it was in material breach of SOW #3, the

   governing MSDA, and related Project agreements.

          112. Globant’s response was to further raise the extortion ante. In a June 17,

   2019 call to Eichenbaum, Scannapieco -- Globant S.A.’s highest-ranking executive on the

   Project -- delivered the following threat: If CCG wanted Globant to implement a new

   ERP system, CCG would have to pay Globant $5 million in additional fees. Scannapieco




                                                 - 35 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 36 of 68 PageID 36




   further declared that the October 2019 deadline was off the table and that it would take

   Globant another 22 months to complete the Project.

          113. Admitting that Globant’s scheme was approved at the highest levels of

   management, Scannapieco also announced that his boss, Martín Migoya, the Co-Founder

   and Chief Executive Officer of Globant S.A. and Chairman of its Board of Directors, was

   not only fully aware of the CCG engagement but had approved the ultimatum that

   Scannapieco delivered.

          114. In this call, Globant had finally disclosed the truth: that the Project had to be

   started from scratch, and would take almost another two years and another $5 million.

   This admission obviously demonstrated that Globant’s repeated commitment to the fixed-

   fee nature of the contract, and its repeated assurances about meeting the October 31, 2019

   go-live, were pure lies.

         115. The truth was that in its work on the Project, PointSource -- and, thereafter,

   its successor-in-interest, Globant -- materially breached the Project contracts and the

   MSDA’s express warranty by, among other things:

                     failing to implement and deliver a new ERP system to support CCG’s
                      business processes and meet CCG’s functional requirements;

                     failing to adhere to the Project implementation schedule and the
                      “strictly required” obligation to meet the go-live deadline, as reflected
                      by, among things, the MSDA’s “time is of the essence” clause;

                     failing to adhere to the fixed-fee budget to complete the Project;

                     failing to exercise due professional care in the performance of its
                      Services;

                     failing to “maintain the same Developer Project Manager throughout
                      the term of such [applicable] Statement of Work;”




                                                  - 36 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 37 of 68 PageID 37




                 failing to maintain a Developer Project Manager with the “necessary
                  skill, experience, and qualifications, to perform in such capacity;”

                 failing to “use its best efforts to meet the Milestone Dates specified in
                  the Statement of Work without any extension or Fee increase;”

                 failing to “deliver each Deliverable and install all Software on or prior
                  to the Milestone Date therefor in accordance with the delivery criteria
                  set forth in the Statement of Work therefor;”

                 failing to perform Acceptance Testing “to ensure the Software
                  Deliverable, including all Software and Documentation, conforms to
                  the requirements of th[e] Agreement, including the applicable
                  Specifications;”

                 failing to perform Integration Testing;

                 failing to provide the contractually required “credit toward Customer’s
                  Fees in the amount of $125,000;”

                 failing to “promptly deliver to [CCG] all Work Product generated by
                  [Globant] under such Statement of Work (whether complete or
                  incomplete);”

                 failing to “provide such cooperation and assistance as requested by
                  [CCG], at [Globant’s] sole expense, in transitioning the related
                  Services to an alternate service provider;”

                 failing to refund to CCG “all amounts, if any, paid in advance for any
                  Services or Work Product that have not been provided;”

                 failing to remedy breaches on a “timely basis;”

                 failing to adequately plan, manage, and supervise the performance of
                  its Services;

                 failing to appropriately identify, manage, mitigate, and escalate risks
                  encountered in connection with its Services on the Project;

                 failing to develop and prepare an adequate Project plan and
                  appropriate business process design documentation, including
                  functional and technical specifications during the critical design phase
                  of the Project;

                 failing to assign a competent solution architect to the Project;




                                              - 37 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 38 of 68 PageID 38




                    failing to assign appropriately skilled, experienced, knowledgeable,
                     and competent personnel to the Project team;

                    failing to provide the necessary on-site support, and instead relying in
                     large part on a team of unknown consultants working remotely from
                     Belarus who were unfamiliar with the Project;

                    failing to apply or adhere to a standard implementation methodology
                     and adequate and appropriate project management practices and
                     protocols; and

                    failing to perform the Services in accordance with “best industry
                     standards and practices for similar services[.]”

         116. Globant also engaged in a deliberate and calculated scheme to conceal these

   and other egregious performance failures from CCG. Globant knowingly and/or

   recklessly made false representations about, among other things, the Project’s timeframe

   and costs, and failed to disclose that the proposed design of the ERP system would not be

   able to meet CCG’s business requirements or appropriately scale to accommodate CCG’s

   expanding business operations.

         117. As set forth below, Globant concealed critical problems with the Project,

   including PointSource’s defective design, and continued to accept and demand fees for

   working on an ERP system it knew full well was not viable.

         118. Throughout the Project, PointSource, and thereafter Globant, failed to apply

   and adhere to a standard implementation methodology and adequate and appropriate

   project management practices and protocols. The result was deficient work product,

   missed deadlines and repeated delays, and excessive implementation costs, all of which

   inflicted severe damage on CCG.




                                                 - 38 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 39 of 68 PageID 39




                  (i)    The Proposed ERP Design
                         Was Ill-Conceived, Not Validated, and Undocumented

         119. A critical part of any ERP implementation is the design, during which

   functional consultants identify the company’s existing business processes and then

   formulate a design for the future business processes in the context of a new ERP software

   solution. On an ERP project being run pursuant to the Agile implementation

   methodology, the team must prepare business requirement documentation, referred to as

   “Epics.” The Epics are then used to create additional design documentation, referred to

   as “User Stories” that are supposed to capture and define the users’ goals for the required

   business processes. The User Stories comprise the functional requirements of the new

   ERP system. After the User Stories are defined, “Acceptance/Test criteria” is

   documented to ensure that the software is programmed accurately and in conformity with

   the User Stories.

         120. Another crucial focus of the design phase is to identify, map, and prepare

   specifications for the required interfaces between software applications that comprise the

   new ERP system. Design documents for interfaces are relied upon by the programmers

   on the technical team to write software code to build the interfaces. This documentation

   is critical to the successful implementation of any ERP system where information needs

   to pass data to and receive data from different software systems.

         121. Incomplete and improper identification, definition, and mapping of business

   processes and interfaces results in an ERP system that is improperly coded and

   configured, and that will therefore be unable to perform necessary business functions.




                                                 - 39 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 40 of 68 PageID 40




         122. PointSource was responsible for the design of the ERP system. Yet the

   design documents that PointSource prepared were deficient and incomplete, and

   specifications for critical system components were missing entirely.

         123. In addition, the ERP system design that PointSource proposed to CCG -- a

   partially customized solution that would integrate with, among other components, third-

   party software applications licensed from SalesForce.com, Inc. and FinancialForce.com -

   - was unable to function as intended because the integrations between the various

   software systems were not properly mapped or coded.

         124. As a result of these and other performance failures, the new ERP system

   could not properly access and transfer data to, from, and among the various software

   applications. As one example, the grading screen discussed above -- which was the only

   software deliverable that PointSource even provided -- had to be removed from

   production because it could not communicate properly with, and access data from, CCG’s

   legacy system.

         125. To date, notwithstanding that CCG has spent hundreds of thousands of

   dollars in license fees to Salesforce.com, Inc. and FinancialForce.com, neither

   PointSource nor Globant has been able to formulate and execute on an appropriate

   integration approach to allow CCG to use this third-party software as part of a new ERP

   system.

         126. In addition to PointSource’s failure to properly document the system design,

   its design approach was severely flawed. The appropriate approach on an ERP

   implementation is to design from the top down, using process flows to identify business




                                                 - 40 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 41 of 68 PageID 41




   processes and objects, as opposed to designing from the bottom up, at the database level

   of tables and fields. Objects refer to the various elements of a business process (e.g., a

   purchase order, or invoice), whereas fields and tables are used to organize data elements

   within a database.

         127. The reason why an “object first design” is preferable is because it is more

   holistic, as it enables the consulting team to more fully consider and take into account the

   functions of the new ERP system and its integration points with other software

   components.

         128. PointSource’s defective design created problems with the synchronization of

   the new ERP system with its related components, and is directly attributable to the

   PointSource consultants’ lack of adequate and appropriate ERP implementation

   experience.

         129.     While PointSource’s incompetence caused the defective design in the first

   place, it was Globant’s deliberate fraud that inflicted devastating damages on CCG.

   Upon assuming PointSource’s Project obligations, Globant conducted -- or should have

   conducted -- an assessment of the Project to determine Project risks, including the risks

   that might have jeopardized successful Project completion within the required timeframe

   and budget. Even a cursory assessment by Globant would have indicated that the design

   was deficient, key documentation was incomplete or in some cases non-existent, and

   system architecture was flawed.

         130. Instead of disclosing these risks to CCG and proposing the necessary

   redesign along with a realistic and viable schedule and budget, Globant did the opposite.




                                                  - 41 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 42 of 68 PageID 42




   Globant chose to conceal PointSource’s performance failures and the problems on the

   Project, and represented to CCG that the Project could be completed by October 31, 2019

   at a fixed cost of first almost $1.5 million, and then $1.8 million. Those representations

   were false, and Globant either knew they were false when it made them, or it made them

   with reckless disregard for whether they were true or false.

         131. Only after the last payment on the fixed-fee contract was due -- more than

   two years after the Project began -- did Globant finally reveal to CCG that the Project had

   to be re-scoped and redesigned through the PDD process, which would take another 22

   months and another $5 million in additional fees.

                  (ii)    The Consultant Team Was
                          Unqualified and Incompetent

         132. Contrary to PointSource’s representations touting its purported skills and

   experience, the consultants it assigned to the Project did not have the appropriate and

   necessary skills and experience to manage, design, configure, and build an ERP

   implementation of the size and complexity of the Project.

         133. PointSource also failed to assign a consultant to the role of solution architect

   on the Project. It is standard practice on complicated ERP projects to assign a senior

   consultant to act as the solution architect to ensure that the new ERP solution will be able

   to seamlessly integrate with the other software and technology components on which an

   organization depends. Without a solution architect, PointSource and Globant consultants

   made decisions about overall system architecture that rendered the ERP system unusable.

         134. Additionally, after Globant acquired PointSource, the composition of the

   consultant team changed. Most of Globant’s resources worked remotely off-shore, and




                                                  - 42 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 43 of 68 PageID 43




   their unfamiliarity with the Project and CCG’s business, coupled with the difference in

   time zones, further undermined progress.

         135. Moreover, throughout its work on the implementation, Globant constantly

   shuffled its personnel onto and off of the Project. As described above, the revolving door

   of Globant consultants further disrupted the Project, resulting in failures of knowledge

   transfer, delays to critical Project tasks, and inferior work product, as various tasks were

   not performed and monitored by the same person, and inconsistent methods and

   approaches were applied.

                   (iii)   The Project Lacked Adequate
                           and Appropriate Project Management

         136. PointSource first, and Globant thereafter, was responsible for providing

   project management, including providing advice on overall Project direction and strategy,

   ensuring the efficient management and delivery of the Project, adhering to an

   implementation methodology, timeline, and budget, and identifying, managing,

   mitigating, and escalating Project risk.

         137. Further, under Section 6.2 of the MSDA, PointSource and Globant were

   required to provide a Project Manager who would “be responsible for overall

   management and supervision of Developer’s performance[,]” “be Customer’s primary

   point of contact for communications[,]” and have the “requisite authority, and necessary

   skill, experience, and qualifications, to perform in such capacity[.]” Recognizing that

   continuity was critical to successful project management, the MSDA also required that

   the “Developer shall maintain the same Developer Project Manager throughout the term

   of [the applicable] Statement of Work.”




                                                   - 43 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 44 of 68 PageID 44




         138. PointSource and Globant did not comply with these contractual obligations.

   In fact, PointSource and Globant cycled through five Project Managers in three years,

   notwithstanding their contractual obligation to maintain the same Project Manager

   throughout the term. Such frequent turnover in such a critical project role is

   inappropriate in an ERP implementation.

         139. Nor did PointSource or Globant meet their obligations to appropriately

   identify, manage, mitigate, and escalate project risk. These deficiencies described above

   were, or should have been, evident to Globant during its tenure on the Project. At various

   times during the Project, Globant knew or should have known about critical risks that

   threatened to undermine the Project and that required the provision of skilled resources to

   validate that the proposed ERP solution, and its related components, were in fact

   appropriate for CCG’s business and would enable CCG to achieve its objectives.

   Fundamental standards and practices in the ERP implementation industry impose on a

   vendor, such as Globant, the duty to disclose such risks to the client. But Globant failed

   to do so.

          140. For example, Globant (i) knew about, or should have known about, the

   following risks; (ii) should have, but did not, alert CCG management to such risks; and

   (iii) should have, but did not, take steps to manage and mitigate such risks:

               a. Globant failed to adequately and appropriately disclose to CCG, during

                  the negotiations for SOW #3 or at any time during the Project, that the

                  proposed ERP solution had not been properly validated, and was in fact an

                  inappropriate and flawed solution that would never be able to operate




                                                  - 44 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 45 of 68 PageID 45




                  CCG’s current business, much less scale to meet the expanded business

                  that CCG had hoped to achieve through its ERP implementation initiative;

              b. Globant failed to adequately and appropriately disclose to CCG, during

                  the negotiations for SOW #3 or at any time during the Project, that

                  Globant did not have the ability or intention to provide CCG with

                  consultants, and with a sufficient number of consultants, with the

                  necessary skills, experience, and expertise in the design, development,

                  configuration, testing, and project management areas, among others,

                  necessary to perform the ERP implementation for CCG;

              c. Globant failed to adequately and appropriately disclose to CCG that the

                  consultants assigned to the Project deviated from, and failed to adhere to,

                  an adequate and appropriate implementation methodology, adequate and

                  appropriate project management practices, and ERP implementation best

                  practices; and

              d. Globant failed to adequately and appropriately disclose to CCG that it had

                  not performed the necessary quality assurance of the ERP system it was

                  designing and implementing.

          141. Notwithstanding Globant’s duty and obligation to disclose risks on the

   Project, its consultants not only remained silent in the face of severe risks, but

   deliberately concealed critical Project risks and their significance, and made affirmative

   misrepresentations that there were no such risks, and to gloss over such risks.




                                                   - 45 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 46 of 68 PageID 46




          142. Globant withheld such information from CCG, and made misrepresentations

   to CCG, to further its own interests in continuing to collect fees under the fixed-price

   contract to which it was not entitled (because its work on the Project was of no value),

   and to extract additional fees above and beyond those permitted under the fixed-price

   contract (to which it was also not entitled), all at great expense and damage to CCG.

          143. As a direct result of Globant’s fraudulent scheme, CCG has now paid

   Globant and its predecessor-in-interest, PointSource, close to $5 million for a project that

   was initially estimated to cost $1.8 million -- a 450% price increase -- that has yielded no

   value and that is many years behind the originally scheduled go-live. After three years,

   millions of dollars in costs, and an extraordinary diversion of resources and focus, CCG

   must still rely on its outmoded legacy system, and has been told by Globant that it must

   pay $5 million more, and wait almost two more years, for a project that must be started

   from scratch.

          144. In addition to the nearly $5 million in fees it has wasted, CCG has, as of the

   date of this filing, incurred, and will continue to incur, out-of-pocket damages totaling

   over $2 million, including payments made to third-party vendors and other external

   consultants.

          145. CCG has suffered tens of millions of dollars in damages related to business

   opportunities that it lost or that were foreclosed as a result of Globant’s misconduct, as

   well as other indirect damages.




                                                  - 46 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 47 of 68 PageID 47




   D.     Globant’s Refusal to Transition Customer-Owned Work Product

          146. As part of its fraudulent extortion scheme, Globant is also wrongfully

   withholding from CCG work product that belongs to CCG. Globant is holding such work

   product hostage in an unlawful attempt to pry still more fees out of CCG.

          147. On or about January 15, 2018, CCG entered into an agreement with

   Globant to provide, among other services, maintenance and support for the CGC Online

   Form and the NGC Imaging App that PointSource had previously developed for CCG.

   The agreement, referred to as the CCG T&M Statement of Work #2 (the “CCG T&M

   SOW”) and governed by the terms of the MSDA, provided for a one-year term from

   January 15, 2018 through December 31, 2018, and allowed for “a maximum extension of

   one (1) calendar month” to be “mutually arranged via email.” A copy of the CCG T&M

   SOW is attached hereto as Exhibit C.

          148. The CCG T&M SOW further estimated monthly fees of $26,920.

          149. In or about May 2019, following the expiration of the contract term, CCG

   requested that Globant transition the CGC Online Form and the NGC Imaging App to a

   replacement vendor, The Mx Group. In accordance with Section 16.3(b)(i) of the

   MSDA, Globant was required to “promptly deliver all Work Product generated by

   Developer” upon termination of the CCG T&M SOW.

          150. Instead of complying with CCG’s request, and in flagrant breach of its

   contractual obligations, Globant has refused to relinquish the CGC Online Form, the

   NGC Imaging App, and other related work product to CCG’s replacement vendor unless

   CCG remits an additional $15,972 in unauthorized “transition” fees and an additional




                                                - 47 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 48 of 68 PageID 48




   $140,260.64 in unbilled and disputed charges for work that Globant purports to have

   performed, but never invoiced. Globant also demanded that CCG pay an outstanding

   balance of $79,532.25, which was subject to set-off under the contract, before it would

   release the CGC Online Form and the NGC Imaging App.

          151. Globant’s demand for additional “transition” fees, which it has since agreed

   to “waive” if CCG delivers payment of $219,532.25, is a violation of Section 13.2 of the

   MSDA, which provided that CCG “may withhold from payment any amount disputed by

   [CCG] in good faith, pending resolution of the dispute” and that Globant “shall continue

   performing its obligations in accordance with [the MSDA] notwithstanding any such

   dispute or actual or alleged nonpayment that is the subject of the dispute, pending its

   resolution.”

          152. Further, Globant has refused to apply the $125,000 credit -- an amount it

   does not dispute it owes to CCG under Section 12.4 of the MSDA -- as a set off (under

   Section 13.4 of the MSDA) against any amounts allegedly owed to Globant under the

   CCG T&M SOW.

          153. Despite CCG’s attempt to resolve this dispute, Globant has refused to honor

   its clear contractual obligations and instead has dragged its feet and thwarted CCG’s

   efforts to transition the CGC Online Form and the NGC Imaging App to an alternate

   vendor.

                                       COUNT I
              (Fraudulent Inducement of Contract As Against Globant, LLC)

          154. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.




                                                  - 48 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 49 of 68 PageID 49




         155. As set forth above, CCG acknowledged its consent to the assignment of the

   MSDA and related agreements, and signed SOW #3 and subsequent amendments and

   change orders with Globant, LLC, in reliance on Globant’s numerous misrepresentations

   and omissions of material facts, concerning, among other things, the suitability of the

   proposed ERP system to meet CCG’s business requirements and operational needs; the

   critical shortcomings of PointSource’s defective design, build, configuration, and testing

   of the proposed ERP system; PointSource and Globant’s failures to apply and adhere to

   an adequate and appropriate implementation methodology and adequate and appropriate

   project management practices and protocols; PointSource and Globant’s failure to apply

   and adhere to adequate and appropriate quality control and risk identification and

   mitigation strategies; the nature, scope, and severity of Project risks and Globant’s ability

   and intention to address and remediate those risks; the feasibility of the Project timeline

   and the fixed-fee to complete the Project; and the competency, ability, skills, experience,

   intention, and availability of Globant’s consultants to deliver a fully functional ERP

   system.

          156. Such misrepresentations were false, and Globant knew, or was reckless in

   failing to know, that such statements were false at the time they were made. Globant also

   provided incomplete and misleading assurances and concealed material facts during the

   discussions and negotiations leading up to the assignment of the MSDA and related

   agreements and execution of SOW #3 and subsequent amendments and change orders,

   with no intention of acting or delivering upon those assurances.




                                                  - 49 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 50 of 68 PageID 50




           157. By making such false, deceitful, and misleading representations, and by

   omitting and concealing material facts from CCG, Globant intended to deceive CCG, and

   such misrepresentations and omissions by Globant were made wrongfully in order to

   induce CCG to enter into the assignment, SOW #3, and subsequent amendments and

   change orders.

           158. Globant intended that CCG rely on its misrepresentations and CCG did

   reasonably and justifiably rely on Globant’s misrepresentations and omissions when it

   signed the assignment, SOW #3, and the subsequent amendments and change orders with

   Globant. CCG’s ability to make informed decisions as to these agreements was severely

   undermined by Globant’s fraudulent conduct. Had CCG known the truth, it would never

   have signed those agreements. Instead, it would have halted the Project, not paid any

   fees to Globant, and would have demanded a refund of the fees it paid to PointSource.

   As a direct and proximate result of Globant’s fraudulent inducement of contract, CCG

   sustained tens of millions of dollars in damages, in an amount to be determined at trial.

           159. Additionally, because Globant’s omissions and misrepresentations were

   intentional, malicious, oppressive, reckless, or fraudulent, they give rise to liability for

   exemplary and punitive damages, which CCG seeks and is entitled to recover, according

   to proof at trial.

           WHEREFORE, Plaintiffs pray for relief as set forth below.

                                           COUNT II
                        (Fraud As Against Globant, LLC and Globant S.A.)

           160. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.




                                                    - 50 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 51 of 68 PageID 51




          161. As described above, Globant represented to CCG that Globant had the

   ability and intention to provide technology consultants and managers with the necessary

   knowledge, skills, and experience to complete the design and delivery of a new ERP

   system for a fixed cost by the October 31, 2019 deadline. Globant also represented that it

   was assuming all of the obligations of its predecessor-in-interest, PointSource, including

   the delivery of a new ERP system with all of the functionality of CCG’s legacy system,

   plus new features, scalability, and flexibility for continuous upgrades.

          162. Globant’s representations, which concerned material facts, were untrue. At

   the time Globant made the representations, it either knew they were untrue, should have

   known they were untrue, or had no reason to believe they were true and made them with

   reckless disregard for their truth or falsity. To the extent that Globant did not know these

   representations were untrue when it made them, Globant eventually came to learn that

   they were untrue, yet Globant concealed that truth from CCG, and instead tacitly and

   affirmatively assured CCG that CCG should believe and rely upon Globant’s prior

   misrepresentations.

          163. After CCG signed SOW #3 with Globant to complete the Project, Globant

   continued its fraud by misrepresenting and failing to disclose the quality of its work and

   the true status of the Project, and by concealing from CCG the flaws and deficiencies in

   PointSource’s project management, design, and development work, and the critical

   shortcomings of Globant’s Project team and its failure to manage the Project. As part of

   its fraud during this period, Globant misrepresented and concealed the extent and nature




                                                  - 51 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 52 of 68 PageID 52




   of critical Project risks, and engaged in other deceptive and misleading conduct, all in an

   effort to maximize its collection of fees from CCG.

           164. Globant made these misrepresentations and omissions with reckless

   disregard or with the knowledge that they were false when made, and with the intent to

   induce CCG to continue to pay money to Globant and to not terminate the MSDA, and/or

   any of the SOWs or other related agreements thereunder (collectively, the “Project

   contracts”). CCG reasonably relied on these misrepresentations and omissions when it

   contracted with Globant, and when it continued to employ, rely on, and make payments

   to Globant and did not terminate the Project contracts.

           165. Had Globant not engaged in these actions, CCG would never have

   contracted with Globant. Instead, it would have halted the Project, not paid any fees to

   Globant, and demanded a refund of the fees paid to PointSource.

           166. As a direct and proximate result of Globant’s material misrepresentations

   and omissions, CCG sustained tens of millions of dollars of damages, in an amount to be

   determined at trial.

           167. Additionally, because Globant’s omissions and misrepresentations were

   intentional, malicious, oppressive, reckless, or fraudulent, they give rise to liability for

   exemplary and punitive damages, which CCG seeks and is entitled to recover, according

   to proof at trial.

           WHEREFORE, Plaintiffs pray for relief as set forth below.




                                                    - 52 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 53 of 68 PageID 53




                                     COUNT III
          (Fraudulent Concealment As Against Globant, LLC and Globant S.A.)

          168. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.

          169. As described above, Globant continued to conceal, and failed to disclose,

   material facts concerning the Project after SOW #3 was signed. Among other fraudulent

   omissions, Globant intentionally concealed and/or failed to disclose that: (1) the proposed

   design for the new ERP system was not suitable or feasible for CCG’s business

   operations; (2) the new ERP system would not meet CCG’s business requirements; (3)

   the new ERP system would not provide all of the functionality of CCG’s legacy system;

   (4) the new ERP system would be unable to scale to accommodate CCG’s expanding

   business operations; (5) the new ERP system would not provide flexibility for easy

   configuration and continuous upgrades; (6) the new ERP system could not be completed

   by October 31, 2019; (7) the new ERP system could not be completed for the fixed-fee;

   (8) neither PointSource nor Globant had performed any quality assurance to validate the

   system; (9) there were no useable design documents and the Project documentation was

   incomplete and deficient; (10) neither PointSource nor Globant had applied or adhered to

   industry ERP implementation best practices on the Project and had failed to apply or

   adhere to an adequate and appropriate implementation methodology or adequate and

   appropriate project management practices and protocols; and (11) Globant would have to

   design an ERP system from scratch.

          170. Globant omitted and concealed these material facts, even though it had a

   duty to disclose them and knew, or should have known, that they should have been




                                                 - 53 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 54 of 68 PageID 54




   disclosed, when it agreed to assume the Project contracts upon acquiring PointSource and

   purported to conduct a review of the Project and made certain representations concerning

   the Project.

          171. Globant knew that its concealment of and failure to disclose these material

   facts would induce CCG to continue to pay money to Globant and to not terminate the

   Project contracts. CCG detrimentally relied on these omissions when, among other

   things, it made, and continued to make, payments to Globant and did not terminate the

   Project contracts.

          172. Had Globant not engaged in these actions, CCG would have terminated the

   Project contracts, halted the Project, not paid any fees to Globant, and would have

   demanded a refund of the fees paid to PointSource.

          173. As a direct and proximate result of Globant’s material omissions, CCG

   sustained tens of millions of dollars of damages, in an amount to be determined at trial.

          174. Additionally, because Globant’s omissions were intentional, malicious,

   oppressive, reckless, or fraudulent, they give rise to liability for exemplary and punitive

   damages, which CCG seeks and is entitled to recover, according to proof at trial.

          WHEREFORE, Plaintiffs pray for relief as set forth below.

                                      COUNT IV
        (Negligent Misrepresentation As Against Globant, LLC and Globant S.A.)

          175. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.

         176. Globant owed CCG a duty of care to provide CCG with accurate, truthful,

   and complete information regarding, among other things, the suitability of the new ERP




                                                  - 54 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 55 of 68 PageID 55




   system; the feasibility of the Project timeline and the fixed-fee to complete the Project;

   and the competency, ability, skills, experience, intention, and availability of Globant’s

   consultants to perform the Project contracts and deliver a fully functional ERP system.

         177. Globant breached this duty by making representations to CCG that were

   materially false, incomplete, or misleading at the time they were made, by failing to

   exercise reasonable care and competence in obtaining and communicating information to

   CCG, and by failing to ensure that the information it provided to CCG was complete and

   accurate.

         178. Globant was fully aware that CCG was depending on and relying upon

   Globant to furnish the superior knowledge, skills, expertise, and experience necessary for

   a successful ERP implementation.

         179. Globant made these misrepresentations with the intent that CCG rely on

   them. Globant made these misrepresentations to induce CCG to enter into SOW #3 and

   subsequent agreements with Globant and, thereafter, to not terminate those agreements

   and the MSDA, and to continue to pay money to Globant.

         180. Globant made these representations without reasonable grounds for

   believing they were true and in a manner not warranted by the information in Globant’s

   possession, or information that it should have known.

         181. CCG justifiably relied upon Globant’s misrepresentations concerning,

   among other things, the true status of the Project; the severity of problems and risks that

   threatened the Project; and the competency, ability, skills, experience, intention, and




                                                  - 55 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 56 of 68 PageID 56




   availability of Globant’s consultants to perform the Project contracts and to deliver the

   ERP system by the October 31, 2019 deadline for the agreed-upon fixed-fee.

         182. As a direct and proximate result of CCG’s justifiable reliance on Globant’s

   negligent misrepresentations, CCG sustained tens of millions of dollars of damage in an

   amount to be determined at trial. In addition, because Globant’s acts of negligent

   misrepresentation were committed with conscious indifference to CCG’s rights, and with

   a specific intent to cause harm to CCG, CCG is entitled to recover punitive damages in an

   amount to be determined at trial.

          WHEREFORE, Plaintiffs pray for relief as set forth below.


                                        COUNT V
                   (Breach of Contract and Breach of Express Warranty
                                As Against Globant, LLC)

         183. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.

         184. CCG and Globant, LLC entered into and are parties to SOW #3 and all

   related agreements and Globant, LLC, as successor-in-interest to PointSource, legally

   assumed all of the obligations of PointSource as contained in the Project contracts that

   preceded Globant S.A.’s acquisition of PointSource.

         185. CCG has performed, has substantially performed, or was excused from

   performing due to Globant, LLC’s material contract breaches and/or the material

   breaches of its predecessor-in-interest, PointSource, any and all necessary conditions

   precedent, dependent obligations, and/or dependent covenants owed under the Project




                                                  - 56 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 57 of 68 PageID 57




   contracts. CCG is, and has been, entitled to Globant, LLC’s performance of its

   obligations under the Project contracts.

         186. Globant, LLC unilaterally and materially breached numerous provisions of

   the Project contracts and Globant, LLC is also unilaterally liable for the material breaches

   of the Project contracts by its predecessor-in-interest, PointSource.

         187. Globant LLC’s material breaches of contract, both in connection with the

   contracts it entered into with CCG as well as the Project contracts entered into by its

   acquired company, PointSource, for which Globant, LLC bears successor-in-interest

   liability, include but are not limited to its failure to: (i) implement and deliver a new ERP

   system that met CCG’s needs in connection with its business processes and functional

   requirements in violation of Section 4 of the MSDA and Section I.2 of SOW #3; (ii)

   adhere to the implementation schedule in SOW #3 and the “strictly required” time of the

   essence clause in Section 2.3 of the MSDA; (iii) adhere to the fixed-fee budget as

   provided by SOW #3 and in violation of Section 12.2 of the MSDA; (iv) exercise due

   professional care in the performance of its Services in violation of Section 6 of the

   MSDA; (v) “maintain the same Developer Project Manager throughout the term of such

   [applicable] Statement of Work” in violation of Section 6.2(c) of the MSDA;” (vi)

   provide a Developer Project Manager with the “necessary skill, experience, and

   qualifications to perform in such capacity;” (vii) “use its best efforts to meet the

   Milestone Dates specified in the Statement of Work without any extension or Fee

   increase” in violation of Section 7.3 of the MSDA; (viii) “deliver each Deliverable and

   install all Software on or prior to the Milestone Date therefor in accordance with the




                                                   - 57 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 58 of 68 PageID 58




   delivery criteria set forth in in [sic] the Statement of Work therefor” in violation of

   Section 9 of the MSDA; (ix) perform Acceptance Testing “to ensure the Software

   Deliverable, including all Software and Documentation, conforms to the requirements of

   this Agreement, including the applicable Specifications” in violation of Section 10.1(a) of

   the MSDA; (x) perform Integration Testing as required by Section 10.1(c) of the MSDA;

   (xi) “provide a credit towards Customer’s Fees in the amount of $125,000” in violation of

   Section 12.4(a) of the MSDA; (xii) “promptly deliver to [CCG] all Work Product

   generated by [Globant, LLC] under such Statement of Work (whether complete or

   incomplete)” in violation of Section 16.3(b)(i)(A) of the MSDA; (xiii) “provide such

   cooperation and assistance as requested by [CCG], at [Globant, LLC’s] sole expense, in

   transitioning the related Services to an alternate service provider” as required by Section

   16.3(b)(i)(B) of the MSDA; (xiv) refund to CCG “all amounts, if any, paid in advance for

   any related Services or Work Product that have not been provided” in violation of Section

   16.3(b)(i)(C) of the MSDA, including the $26,274 overcharge in Globant LLC’s October

   2018 invoice; (xv) to remedy breaches on a timely basis as set forth in Section 17.3(b) of

   the MSDA; (xvi) adequately plan and supervise the performance of its Services; (xvii)

   appropriately identify, manage, and mitigate risks encountered in connection with its, or

   its predecessor’s Services on the Project; (xviii) engage a competent Solution Architect;

   (xix) develop and provide an adequate Project plan and appropriate business process

   design documentation, including functional and technical specifications during the design

   phase of the Project; and (xx) assign to the Project personnel with the adequate,

   appropriate, and necessary skills, experience, expertise, competence, and qualifications.




                                                   - 58 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 59 of 68 PageID 59




          188. Globant, LLC’s breaches were material to the Project contracts and not

   incidental in nature.

          189. Globant, LLC additionally and expressly warranted in Section 17.2(a) of the

   MSDA that it would “perform all Services in a professional and workmanlike manner in

   accordance with best industry standards and practices for similar services, using

   personnel with the requisite skill, experience, and qualifications, and shall devote

   adequate resources to meet its obligations under th[e] Agreement.”

          190. Globant, LLC materially breached its express warranties to CCG by, among

   other things, (i) failing to assign a competent solution architect to the Project; (ii) failing

   to assign to the Project team personnel with the skills and experience necessary to deliver

   the Project; (iii) failing to provide on-site support; (iv) relying in large part on a team of

   unknown consultants working remotely from Belarus who were unfamiliar with the

   Project; (v) failing to engage in proper Project staffing by, among things, rolling its

   personnel onto and off of the Project; (vi) failing to apply or adhere to an adequate and

   appropriate implementation methodology, adequate and appropriate program

   management practices and protocols, and ERP implementation best practices; (vii) failing

   to adequately and appropriately identify, manage, mitigate, and escalate project risk;

   (viii) failing to prepare the adequate and appropriate project documentation; (ix) failing to

   deliver all but a small portion of the new ERP system; (x) failing to comply with the

   fixed-fee contract; and (xi) failing to meet Project deadlines.

          191.   As a direct result of Globant, LLC’s material breaches of contract and

   express warranties, CCG sustained in excess of $10 million dollars in contract damages




                                                    - 59 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 60 of 68 PageID 60




   and tens of millions more in consequential and other recoverable damages, and continues

   to be damaged, in an amount to be determined at trial.

         WHEREFORE, Plaintiffs pray for relief as set forth below.

                                          COUNT VI
             (Violation of Florida’s Deceptive and Unfair Trade Practices Act
          Fla. Stat. § 501.201 et seq. As Against Globant, LLC and Globant S.A.)

         192. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.

         193. Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et

   seq. (“FDUTPA”), is intended to “protect the consuming public and legitimate business

   enterprises from those who engage in unfair methods of competition, or unconscionable,

   deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

         194. Globant violated FDUTPA by engaging in unconscionable, deceptive, or

   unfair acts or practices in the conduct of its business in Florida by making false

   representations and engaging in omissions concerning material facts to CCG upon its

   assumption of the Project contracts, during the negotiations for SOW #3 and subsequent

   amendments and change orders, and after the fixed-fee contract was signed.

         195. As detailed above, Globant fraudulently induced CCG to consent to the

   assignment of the Project contracts and to enter into SOW #3 and subsequent

   amendments and change orders. Globant further engaged in a cover-up scheme to

   conceal the true state of the Project and withhold critical information concerning risks

   that threatened the Project to further its own interests in continuing to collect and

   attempting to extract additional fees from CCG, at great expense and damage to CCG.




                                                   - 60 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 61 of 68 PageID 61




         196. Globant’s deceptive and unfair trade practices include, but are not limited to,

   its (1) deliberate scheme to extort millions in fees from CCG; (2) continued acceptance of

   monies for services that it failed to provide and/or knew were deficient and incomplete;

   (3) pocketing and refusing to return monies that were overcharged as a result of billing

   errors of which it was aware; and (4) refusing to issue a $125,000 credit owed to CCG

   under the express terms of the MSDA.

         197. Globant’s unscrupulous, unethical, and misleading conduct constitutes

   deceptive and unfair trade practices pursuant to FDUTPA as they are, among other

   things, likely to deceive a consumer acting reasonably in the same circumstances.

         198. As a direct result of Globant’s deceptive and unfair trade practices, CCG

   sustained actual damages in an amount to be determined at trial. Those damages include

   CCG’s payment of fees to Globant, and other vendors, for an ERP system that Globant

   failed to deliver and thus was rendered valueless, the costs of assessing the defects of and

   any salvage value in the development work performed by Globant, the costs of

   implementing a new ERP system, and CCG’s internal costs and lost profits. CCG is also

   entitled to recover its attorneys’ fees and costs pursuant to Fla. Stat. § 501.2105.

              WHEREFORE, Plaintiffs pray for relief as set forth below.

                                       COUNT VII
           (Professional Negligence As Against Globant, LLC and Globant S.A.)

         199. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.

         200. Within the ERP implementation industry, there are accepted standards for

   skill, prudence, and diligence that govern and apply to the work and conduct of ERP




                                                   - 61 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 62 of 68 PageID 62




   implementation professionals such as Globant’s representatives who were assigned to the

   Project. In its work and conduct on the Project, Globant failed to adhere to, work

   pursuant to, employ, and utilize this standard skill, prudence, and diligence in designing,

   configuring, coding, testing, building, and implementing the ERP system; in managing

   the Project; and in identifying, managing, and mitigating risk on the Project.

         201. Globant knew that the services it was providing and the software solution it

   was designing and implementing was for CCG, and that CCG would suffer harm if those

   services and the software solution were provided negligently. It was reasonably

   foreseeable that CCG’s losses would include payments for the ERP related work, delays

   in CCG’s business expansion and growth, impairments to CCG’s operational efficiency,

   and the continued costs of maintaining CCG’s legacy system.

         202. Globant also knew or should have known that refusing to turn over customer

   work product is contrary to professional standards applicable to the industry. Globant

   nonetheless has refused to transition the CGC Online Form and NGC Imaging App to an

   alternate service provider and CCG does not have access to its Customer-Owned Work

   Product, as that term is defined in the MSDA.

         203. Globant’s breaches of the professional standards and duties applicable to the

   industry resulted in damages to CCG, including millions of dollars that CCG wasted by

   paying Globant fees and expenses for a software solution that was unusable, defectively

   designed, defectively configured, defectively coded, defectively integrated, and

   deficiently tested, on a project that was deficiently managed. CCG further suffered

   additional losses by paying fees and expenses to third-party vendors, lost profits




                                                   - 62 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 63 of 68 PageID 63




   stemming from delays and difficulties in its business growth caused by the failure of the

   Project, impaired operational efficiency, incurring costs by having to divert its employees

   and resources onto the Project, and the continued costs of maintaining CCG’s legacy

   system. CCG also suffered losses due to the delayed transition of the CGC Online Form

   and NGC Imaging App.

         204. CCG seeks compensatory damages for the losses it suffered as a result of the

   defendants’ professional negligence, in an amount to be proven at trial.

         WHEREFORE, Plaintiffs pray for relief as set forth below.

                                     COUNT VIII
           (Declaratory Judgment - 28 U.S.C. § 2201 As Against Globant, LLC)

         205. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.

         206.      As alleged above, beginning in or about May 2019, CCG has repeatedly

   requested that Globant transition the CGC Online Form and the NGC Imaging App to a

   replacement vendor, The Mx Group, pursuant to Section 16.3(b)(i)(B) of the MSDA.

         207. The CGC Online Form and the NGC Imaging App comprise critical parts of

   CGC’s and NGC’s business operations and constitute Customer Materials and Work

   Product as those terms are defined in Section 1 of the MSDA.

         208. Under Section 16.3(b)(i)(B) of the MSDA, Globant, LLC is required to

   “provide such cooperation and assistance as requested by [CCG], at [Globant, LLC’s]

   sole expense, in transitioning the related Services to an alternate service provider[.]”




                                                   - 63 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 64 of 68 PageID 64




         209. Globant has wrongly refused to transition the CGC Online Form and the

   NGC Imaging App unless CCG remits additional unbilled, unearned, and disputed fees in

   contravention of Sections 13.2(b) and 13.4 of the MSDA.

         210. As alleged above, Globant has further refused to provide CCG with a credit

   towards its fees in the amount of $125,000 as expressly required by Section 12.4(a) of the

   MSDA.

         211. Globant does not dispute that the $125,000 credit is owed to CCG, but has

   refused to comply with its contractual obligation to issue the credit.

         212. Further, Globant refuses to acknowledge CCG’s right of set-off as provided

   in Section 13.4 of the MSDA.

         213. As alleged above, Globant issued an erroneous bill to CCG in October 2018

   overcharging CCG $26,274.

         214. Globant has not disputed the overpayment, but has refused to return the

   excess payment in contravention of Section 16.3.

         215. Further, in demanding additional fees from CCG purportedly relating to

   SOW #3, Globant has failed to acknowledge CCG’s right, under Section 13.1(a) of the

   MSDA, to hold back 10 percent of all fees invoiced by Globant until such time as CCG is

   “no longer reliant” on its legacy system (the “Holdback Date”). As a result, there exists

   an actual and continuing controversy between CCG on the one hand, and Globant on the

   other. The controversy is real and immediate and the parties have adverse legal interests.

   Although the terms of the MSDA are clear and unambiguous, Globant’s conduct has

   placed CCG in doubt as to its rights under the MSDA.




                                                  - 64 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 65 of 68 PageID 65




          216. As a result of Globant’s conduct, CCG is suffering an actual and threatened

   injury that requires a declaration of the rights of the parties with respect to the transition

   of the Customer Materials and Work Product, the issuance of the $125,000 credit, the

   return of the $26,274 payment, and CCG’s right to hold back 10 percent of all fees paid

   to Globant.

           WHEREFORE, CCG respectfully requests a declaratory judgment declaring that:

   (1) CCG is entitled to the immediate transition of the CGC Online Form and the NGC

   Imaging App to an alternate service provider of its choosing without further expense to

   CCG in accordance with the terms of Section 16.3 of the MSDA; (2) CCG is entitled to

   the immediate refund of $125,000 from Globant in accordance with the terms of Section

   12.4(a) of the MSDA; (3) CCG is entitled to the immediate return of $26,274 reflecting

   an erroneous billing overcharge in Globant’s October 2018 invoice that CCG paid; and

   (4) CCG is entitled to hold back 10 percent of all invoices issued prior to the Holdback

   Date as that term is defined in Section 13.1(a) of the MSDA.

                                     COUNT IX
             (Unjust Enrichment As Against Globant, LLC and Globant S.A.)

          217. CCG incorporates by reference all of the preceding paragraphs as if fully set

   forth herein.

          218. CCG conferred benefits to Globant in the form of millions of dollars in

   payments, which Globant had knowledge of and voluntarily accepted. Globant also has

   improperly retained the benefit of a $125,000 credit owed to CCG. The circumstances

   under which Globant has retained and accepted the benefit of millions of dollars in

   payments and credits due to CCG are such that it would be inequitable for Globant to




                                                    - 65 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 66 of 68 PageID 66




   retain the benefit of those payments and credits without providing the services and ERP

   system promised to CCG.

         219. Globant will be unjustly enriched if not required to restore to CCG any

   money or property, real or personal, which Globant acquired by means of the improper

   conduct described herein. This includes, at a minimum, all payments made by CCG to

   Globant and the unreimbursed credit.

         WHEREFORE, Plaintiffs pray for relief as set forth below.

                                DEMAND FOR JURY TRIAL

          Plaintiffs demand a trial by jury for all issues so triable.

                                    PRAYER FOR RELIEF

          WHEREFORE, CCG respectfully requests that this Court enter judgments against

   Globant and provide the following relief:

              a. Actual, indirect, expectation, consequential, and compensatory damages in

                  an amount to be determined at trial;

              b. Rescission of the Project contracts;

              c. Restitution of all amounts paid by CCG to Globant;

              d. Punitive and/or exemplary damages;

              e. Reasonable and necessary attorneys’ fees;

              f. Statutory money damages;

              g. Declaratory judgment declaring that (1) CCG is entitled to the immediate

                  transition of the CGC Online Form and the NGC Imaging App to an

                  alternate service provider of its choosing without further expense to CCG




                                                   - 66 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 67 of 68 PageID 67




              in accordance with the terms of Section 16.3 of the MSDA; (2) CCG is

              entitled to the immediate refund of $125,000 from Globant in accordance

              with the terms of Section 12.4(a) of the MSDA; (3) CCG is entitled to the

              immediate return of $26,274 reflecting an erroneous billing overcharge in

              Globant’s October 2018 invoice that CCG paid; and (4) CCG is entitled to

              hold back 10 percent of all invoices issued prior to the Holdback Date as

              that term is defined in Section 13.1(a) of the MSDA.

           h. Pre- and Post-judgment interest at the maximum rate allowed by law;

           i. All costs of suit; and

           j. All such further relief, both general and special, at law or in equity, to

              which CCG may show itself justly to be entitled or as this Court may

              deem appropriate.




                                               - 67 -
Case 8:19-cv-01962-SDM-AEP Document 1 Filed 08/08/19 Page 68 of 68 PageID 68




   Dated: August 8, 2019

                           KASOWITZ BENSON TORRES LLP

                           By: /s/ Maria H. Ruiz __________
                           Maria Ruiz (Florida Bar No. 182923)
                           Mark P. Ressler (Pro Hac Vice admission forthcoming)
                           R. Tali Epstein (Pro Hac Vice admission forthcoming)

                           1441 Brickell Avenue
                           Suite 1420
                           Miami, Florida 33131
                           Telephone: (786) 587-1044
                           Email: mruiz@kasowitz.com

                                  -and-

                           1633 Broadway
                           New York, New York 10019
                           Telephone: (212) 506-1700
                           Email: mressler@kasowitz.com
                                  tepstein@kasowitz.com

                           Attorneys for Plaintiffs Certified Collectibles Group, LLC,
                           Numismatic Guaranty Corporation of America, Certified
                           Guaranty Company LLC and Paper Money Guaranty, LLC




                                          - 68 -
